DETAILED ACTION
Claims 1-20 are pending in this application.
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 10/21/2005 (SWEDEN 0502349-4).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 12/16/2021 and 12/17/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,12 and 19-20 of U.S Patent No. 11,246,167; claims 1,12 and 19-20 of U.S Patent No. 10,219,302 and claims 1, 12, 21 and 22 of U.S. Patent No. 8,503,426. The subject matter claimed in the instant application is disclosed in the referenced patent application and would be covered by any patent granted on that patented application since the referenced patent application and the instant application are claiming common subject matter, as follows: 
Instant Application US Application:
#17/552617 (617”)
U.S. Patent#11,246, 167 (167’)
U.S. Patent#10,219,302 (302’)
U.S. Patent#: 8,503,426  (426’)
Claim 1. A method of performing a random access procedure over a radio interface, the method comprising the following steps: 


transmitting a synchronization request for synchronization information; 


receiving synchronization information in response to the synchronization request; and 


transmitting, based on at least one transmission parameter adjusted in accordance with the synchronization information, a resource request for data transmission resources, and, 


Claim 1. A method of performing a random access procedure over a radio interface, the method comprising the following steps in a mobile terminal: 

transmitting, to a radio base station, a synchronization request for synchronization information; 

receiving, from the radio base station, the synchronization information in response to the synchronization request; 

transmitting, based on at least one uplink transmission parameter adjusted in accordance with the synchronization information, a resource request for data transmission resources for uplink communications between the mobile terminal and the radio base station; and 
Claim 1. A method of performing a random access procedure over a radio interface, the method in a mobile terminal comprising: 


transmitting, by the mobile terminal, a synchronization request for synchronization information; 

receiving, at the mobile terminal, synchronization information in response to the synchronization request; 

transmitting, by the mobile terminal based on at least one transmission parameter adjusted in accordance with the synchronization information, a resource request for data transmission resources; and 


Claim 1. A method of operating a mobile terminal in a random access procedure performed over a radio interface, the method comprising the following steps in a mobile terminal:

transmitting a synchronization request for synchronization information; 

receiving synchronization information in response to the synchronization request; 

transmitting a resource request for data transmission resources based on at least one transmission parameter adjusted in accordance with the synchronization information; 



transmitting data using resources scheduled in response to the resource request so long as the terminal remains in synchronization or until expiry of a synchronization timer; and
using a timer mechanism providing an indication related to the validity of the at least one transmission parameter used by the mobile terminal to keep the mobile terminal in sychronization.
using a timer mechanism providing an indication related to a validity of the at least one uplink transmission parameter used by the mobile terminal to keep the mobile terminal in synchronization with the radio base station.
using a timer mechanism providing an indication related to the validity of the at least one transmission parameter utilized by the mobile terminal to keep the mobile terminal in synchronization.
starting the synchronization timer in response to reception of synchronization information, wherein after expiry of the synchronization timer a resynchronization is required prior to any data transmission following the expiry of the synchronization timer. 


Although the conflict claims are not identical, they are not patentably distinct from each other because 617’ discloses the method of performing a random access procedure over a radio interface, the method comprising the following steps: 
	transmitting a synchronization request for synchronization information;
receiving synchronization information in response to the synchronization request;
transmitting, based on at least one transmission parameter adjusted in accordance with the synchronization information, a resource request for data transmission resources, and, 
877’ does not discloses the phrase “by the mobile terminal/base station” and “at the mobile terminal/base station” in the instant application. However, it would have been obvious to one or ordinary skill in the art using the method step perform by the mobile terminal with same functionalities (steps) which does not patentably distinct from each other.
Regarding claims 12 and 19-20 are rejected for the same reasons as claim 1 described above corresponding to patented claims 1, 12 and 19-20 of US Patent#11,246,167; patented claims 1, 12 and 19-20 of US Patent#10,219,302  and claims 12, 21 and 23 of U.S. Patent#: 8,503,426. 
Examiner suggests applicant to file electronic terminals disclaimer over the both parent cases of U.S. Patent#11,246,167; U.S. Patent #10,219,302 and U.S. Patent#: 8,503,426 to overcome the double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“A rejection under § 112, ¶ 2 may be appropriate in the following situations when examining means-plus-function claim limitations under § 112, ¶ 6:
(1) when it is unclear whether a claim limitation invokes § 112, ¶ 6;
(2) when § 112, ¶ 6 is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or
(3) when § 112, ¶ 6 is invoked and the supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function.”
See Supplemental Examination Guidelines for Determining Compliance with 35 USC §112 and for Treatment of related Issues in Patent Applications, 76 FR 7162, 7168 (Feb. 9, 2011).

Regarding claim 17, claim 17 recites “a computer program product comprising program code portions for performing the steps of claim 1 when the computer program product is executed on one or more computing devices” contain at least one limitation that invokes §112 ¶6, while failing to provide sufficient disclosure of structure, material, or acts for performing the claimed function. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, (Fed. Cir. 1991); see also In re Donaldson Co., 16 F.3d 1189, 1195 (Fed. Cir. 1994) (en banc). Thus, claims 75 and 82 are rejected under §112 ¶2.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step, or non-structure terms) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiners will apply § 112, ¶ 6 to a claim limitation that meets the following conditions:
(1) The claim limitation uses the phrase ‘‘means for’’ or ‘‘step for’’ or a non-structural term that does not have a structural modifier;
(2) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is modified by functional language; and
(3) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.
This modifies the 3-prong analysis in MPEP § 2181, which will be revised in due course.  See Supplemental Examination, 76 FR at 7167.
Regarding claims 17, the claim recites only general computing device(s) which does not specify what are the structural modifier for each steps. Since claim 18 is depends on claim 17, which also rejected for the same reason as described hereinabove.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-7, 12-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jiang et al. (US 2006/0258383 A1).
Regarding claim 1, Jiang teaches a method of performing a random access procedure over a radio interface, the method comprising the following steps: 
transmitting a synchronization request for synchronization information; receiving synchronization information in response to the synchronization request (UE establishes uplink synchronization through random access procedure at step S2 (corresponding transmitting synchronization request) and UTRAN customizes uplink and downlink for UE through P2P link establishment procedure at step S3 (corresponding to receiving sync response as customizes uplink and downlink) see Jiang: Fig.3; ¶[0022-0023]); and 
transmitting, based on at least one transmission parameter adjusted in accordance with the synchronization information, a resource request for data transmission resources (UE and the UTRAN negotiate the schedule and parameters for uplink synchronization include how many continuous bursts to be used in uplink synchronization estimation and transmitting P2P signals via the direction traffic   “During P2P link establishment, the UE and the UTRAN negotiate the schedule and parameters for uplink synchronization control” see Jiang: ¶[0023-0025]; Fig.2 steps S3-S6), and, 
using a timer mechanism providing an indication related to the validity of the at least one transmission parameter used by the mobile terminal to keep the mobile terminal in synchronization (UTRAN and UE set timer and counter according to the negotiated result during P2P link establishment at S4 and UE check whether timer expire at S7  whether to increase counter at steps S8-S9 or continues P2P communication at step S11 see Jiang: Fig.3; ¶0026]). 
Regarding claim 2, Jiang taught the method according to claim 1 as described hereinabove. Jiang further comprising the further steps of receiving resource information in response to the resource request; and transmitting data using resources in accordance with the resource information (the P2P UE sets its TA for transmitting P2P signals via the direct traffic channel according to the synchronization adjustment acquired during random access procedure in which uplink synchronization is established (step S5) see Jiang: ¶[0024]; Fig.3 step S5). 
Regarding claim 3, Jiang taught the method according to claim 2 as described hereinabove. Jiang further comprising the step of transmitting, in case further data is to be transmitted, at least one further resource request (UE continues P2P communication at step S11 until timer expires at step S7 see Jiang: ¶[0026]; Fig.3). 
Regarding claim 4, Jiang taught the method according to claim 1 as described hereinabove. Jiang further comprising the step of starting a synchronization timer in response to at least one of the reception of synchronization information and the transmission of data (UTRAN and UE set timer and counter according to the negotiated result during P2P link establishment at S4 see Jiang: ¶[0023]). 
Regarding claim 5, Jiang taught the method according to claim 4 as described hereinabove. Jiang further teaches wherein the synchronization timer is set according to a predicted validity of the synchronization information (timer expires based on traffic burst for uplink synchronization control to the UTRAN via the customization uplink channel at Step S8 see Jiang: ¶[0026]; Fig.3 Step S8). 
Regarding claim 6, Jiang taught the method according to claim 4 as described hereinabove. Jiang further teaches wherein synchronization timer is set according to a measured velocity of the mobile terminal (timer and counter value is adjusts according to link status include distance between UE “the value of the timer and the counter can be adjusted according to P2P link status, for instance, according to the changing communication environment, distance between the UE and the other UE who are performing P2P communication, locations of the two UEs, their transmission power and specific requirements from the UTRAN or the two UEs” see Jiang: ¶[0023]). 
Regarding claim 7, Jiang taught the method according to claim 4 as described hereinabove. Jiang further teaches wherein a further synchronization request is transmitted on expiry of the synchronization timer (when UE check whether the timer expires at step S7 and counter overflows to step A  and UE need to adjust the timer and counter for customize uplink channel at step 19-20 and continue P2P communication at step 11 (continues loop) see Jiang: Fig.3; ¶[0027-0029]).
Regarding claim 12, claim 12 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 12 recites performing in a radio base station perform the receiving instead of transmitting which is corresponding to UTRAN (see Fig.2 and Fig.3).
Regarding claim 13, Jiang taught the method according to claim 12 as described hereinabove. Jiang further comprising the further steps of transmitting resource information in response to the resource request; and scheduling resources according to the resource information (the P2P UE sets its TA for transmitting P2P signals via the direct traffic channel according to the synchronization adjustment acquired during random access procedure in which uplink synchronization is established (step S5) see Jiang: ¶[0024]; Fig.3 step S5). 
Regarding claim 14, Jiang taught the method according to claim 12 as described hereinabove. Jiang further comprising the step of receiving at least one further resource request (UE continues P2P communication at step S11 until timer expires at step S7 see Jiang: ¶[0026]; Fig.3).. 
Regarding claim 15, claim 15 is rejected for the same reason as claim 4 as set forth hereinabove. 
Regarding claim 17, claim 17 is rejected for the same reason as claim 1 as set forth hereinabove. Jiang further discloses a computer program product comprising program code portions for performing the steps of claim 1 when the computer program product is executed on one or more computing devices (UE 1 see Fig.2). 
Regarding claim 18, Jiang taught the computer program product according to claim 17 as described hereinabove. Jiang further teaches stored on a computer readable recording medium (UE is a user equipment which include the readable recoding medium see Jiang: Fig.2). 
Regarding claim 19, claim 19 is rejected for the same reason as claim 1 as set forth hereinabove.
Regarding claim 20, claim 20 is rejected for the same reason as claim 12 as set forth hereinabove.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang et al. (US 2006/0258383 A1) in view of in view of Jalali et al. (US 5,828,662).
Regarding claim 8, Jiang taught the method according to claim 1 as described hereinabove. Jiang does not explicitly comprising the further step of transmitting at least one ping signal for maintaining synchronization. 
However, Jalali further comprising transmitting at least one ping signal for maintaining synchronization (resend synchronization message at next power setting to resync with base station see Jalali: Fig.2 step 209; Col.5 lines 30-34) in order to support integrated services in third generation personal communication systems (See Jalali: Col.1 lines 8-12). 
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the Jiang to include (or to use, etc.) the transmitting at least one ping signal for maintaining synchronization as taught by Jalali in order to support integrated services in third generation personal communication systems (See Jalali: Col.1 lines 8-12).
Regarding claim 9, the modified Jiang taught the method of claim 8 as described hereinabove. Jalali further teaches the ping signal comprises signalling data (synchronization message see Jalali: Fig.2 step 209; Col5 lines 30-34) in order to support integrated services in third generation personal communication systems (See Jalali: Col.1 lines 8-12).
Regarding claim 10, the modified Jiang taught the method of claim 8 as described hereinabove. Jalali further teaches wherein the ping signal is transmitted on expiry of the synchronization timer (acknowledgment timer expirer resend synchronization message at next power setting see Jalali: Fig.2 step 209; Col.5 lines 30-34) in order to support integrated services in third generation personal communication systems (See Col.1 lines 8-12).
Regarding claim 11, the modified Jiang taught the method of claim 8 as described hereinabove. Jalali further teaches wherein the ping signal is transmitted in response to a polling request received over the radio interface (synchronization message see Jalali: Fig.2 step 209; Col5 lines 30-34) in order to support integrated services in third generation personal communication systems (See Jalali: Col.1 lines 8-12). 
Regarding claim 16, claim 16 is rejected for the same reason as claim 10 as described hereinabove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


December 13, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478